         Case 1:14-cv-01996-BAH Document 195 Filed 12/04/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA




HULLEY ENTERPRISES LTD.,
YUKOS UNIVERSAL LTD., and                                       Case No. 1:14-cv-01996-BAH
VETERAN PETROLEUM LTD.,

                        Petitioners,                            Chief Judge Beryl A. Howell

                v.

THE RUSSIAN FEDERATION,

                        Respondent.



                            PETITIONERS’ NOTICE OF APPEAL

      Petitioners Hulley Enterprises Ltd., Yukos Universal Ltd., and Veteran Petroleum Ltd.,

hereby give notice of their appeal, to the U.S. Court of Appeals for the District of Columbia

Circuit, of each and every part of the Court’s Order Granting Respondents’ Motion to Stay, ECF

193, and each and every part of the Court’s Memorandum Opinion regarding that Order, ECF

194, including the Court’s stay of this action and the Court’s denial of Petitioners’ request that

Respondent be ordered to pay security.

      Petitioners further give notice of their intent to appeal any and all orders and judgments

relating to these matters entered after the filing of this Notice.

      Petitioners further give notice of their intent to seek a writ of mandamus on the foregoing

matters if the Court of Appeals were to determine that it lacks appellate jurisdiction. See Belize

Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 729 (D.C. Cir. 2012).




                                                  1
        Case 1:14-cv-01996-BAH Document 195 Filed 12/04/20 Page 2 of 3




Dated: December 4, 2020

                                Respectfully Submitted,

                                /s/ Steven M Shepard
                                Steven M. Shepard (pro hac vice)
                                Jacob Buchdahl (pro hac vice)
                                SUSMAN GODFREY L.L.P.
                                1301 Avenue of the Americas, 32nd Fl.
                                New York, New York 10019
                                Tel. No.: (212) 336-8330
                                jbuchdahl@susmangodfrey.com
                                sshepard@susmangodfrey.com

                                Richard W. Hess (TX 0070)
                                SUSMAN GODFREY L.L.P.
                                1000 Louisiana Street
                                Suite 5100
                                Houston, TX 77002-5096
                                Tel. No.: 713-653-7839
                                rhess@susmangodfrey.com

                                Counsel for Petitioners




                                       2
          Case 1:14-cv-01996-BAH Document 195 Filed 12/04/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I certify that on December 4, 2020, the foregoing document was filed electronically and served

upon all counsel of record via the Court’s CM/ECF filing system in accordance with the Federal Rules of

Civil Procedure.

                                                        s/ Steven M. Shepard




                                                    3
